


EXHIBIT 10-1


THE PROCTER & GAMBLE 2003 NON-EMPLOYEE DIRECTORS'
STOCK PLAN
(as amended October 9, 2007)




ARTICLE A -- Purpose.


The purposes of The Procter & Gamble 2003 Non-Employee Directors' Stock Plan
(the "Plan") are to strengthen the alignment of interests between the
non-employee Directors ("Participants") and the shareholders of The Procter &
Gamble Company (the "Company") through ownership behavior and the increased
ownership of shares of the Company's common stock (“Common Stock”). This will be
accomplished by allowing each Participant to elect voluntarily to convert a
portion or all of his/her cash fees for services as a Director into Common Stock
or RSUs (as hereinafter defined), and by granting Participants (i) restricted
stock units or other awards related to the price of Common Stock (“RSUs”), (ii)
shares of Common Stock restricted in a manner determined by the Committee
("Restricted Shares"), (iii) non-qualified options to purchase shares of Common
Stock (“Stock Options”), and/or (iv) stock appreciation rights (“SARs”).


ARTICLE B -- Administration.


1.
The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the "Board"), or such other committee as may be
designated by the Board (the "Committee"). The Committee shall consist of not
less than three (3) members of the Board who are “Non-Employee Directors” as
defined in Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934
Act”), as amended, or any successor rule or definition adopted by the Securities
and Exchange Commission, or such other number of Non-Employee Directors required
from time to time by such rule or any successor rule adopted by the Securities
and Exchange Commission, to be appointed by the Board from time to time and to
serve at the discretion of the Board. The Committee may establish such
regulations, provisions, and procedures within the terms of the Plan as, in its
opinion, may be advisable for the administration and operation of the Plan, and
may designate the Secretary of the Company or other employees of the Company to
assist the Committee in the administration and operation of the Plan and may
grant authority to such persons to execute documents on behalf of the Committee.
The Committee shall report to the Board on the administration of the Plan not
less than once each year.



2.
Subject to the express provisions of the Plan, the Committee shall have
authority: (i) to allow Participants the right to elect to receive fees for
services as a Director in either cash or an equivalent amount of whole shares of
Common Stock or RSUs of the Company, or partly in cash and partly in whole
shares of the Common Stock or RSUs of the Company, subject to such conditions or
restrictions, if any, as the Committee may determine; (ii) to grant Participants
Restricted Shares, subject to such conditions or restrictions, if any, as the
Committee may determine; (iii) to grant RSUs, subject to such conditions or
restrictions, if any, as the Committee may determine; (iv) to grant Participants
Stock Options, subject to such conditions or restrictions, if any, as the
Committee may determine; (v) to grant Participants SARs, subject to such
conditions or restrictions, if any, as the Committee may determine; (vi) to make
all other determinations it deems necessary or advisable for administering the
Plan; and (vii) to provide for special terms for any RSUs, Restricted Shares,
Stock Options, SARs or other awards granted to Participants who are foreign
nationals or who reside outside of the United States of America in order to
fairly accommodate for differences in local law, tax policy or custom and to
approve such supplements to or amendments, restatements or alternative versions
of the Plan as the Committee may consider necessary or appropriate for such
purposes (without affecting the terms of the Plan for any purpose); and to make
all other determinations it deems necessary or advisable for administering the
Plan.



ARTICLE C -- Participation.


Participation in the Plan shall be limited to non-employee Directors of the
Company.






--------------------------------------------------------------------------------




ARTICLE D -- Limitation on Number of Shares Available Under the Plan.


1.
The maximum aggregate number of shares available for grant under the Plan shall
be 1,000,000 shares.



2.
In addition to the shares authorized for award by Paragraph 1 of this Article,
the following shares may be awarded under the Plan:



(a)
shares that were authorized to be awarded under The Procter & Gamble 1993
Non-Employee Directors' Stock Plan (the “1993 Plan”), but that were not awarded
under the 1993 Plan;



(b)
shares awarded under the Plan or the 1993 Plan that are subsequently forfeited
in accordance with the Plan or the 1993 Plan, respectively; or shares tendered
by or withheld from a Participant in payment of all or part of the exercise
price of a stock option awarded under the Plan or the 1993 Plan.



ARTICLE E -- Shares Subject to Use Under the Plan.


Shares of Common Stock to be granted by the Company or delivered by the Company
upon exercise of Stock Options shall be treasury shares.


ARTICLE F -Stock Options and SARs


1.
The Committee may, from time to time, grant Participants one or more Stock
Options to purchase shares of Common Stock, each having an exercise price equal
to no less than the closing price for Common Stock on the New York Stock
Exchange on the day of the grant.



2.
The Committee may, from time to time, grant Participants one or more SARs each
entitling the Participant to receive, upon exercise, a redemption differential
for each such SAR which shall be the difference between the closing price for
one share of Common Stock on the New York Stock Exchange on the date of exercise
and the exercise price of the SAR then being exercised. The exercise price for
each SAR granted under this Plan shall be the closing price for Common Stock on
the New York Stock Exchange on the day of the grant.



3.
Stock Options and SARs shall have a term of not less than ten (10) years from
the date of grant, subject to earlier termination as provided herein, and shall
be exerciseable one hundred percent (100%) not less than one (1) year from the
date of grant, except in the case of death of a Participant, in which case such
Participant's Stock Options or SARs shall immediately vest and be exercisable in
accordance with this Article F.



4.
In the case of death of a Participant, the persons to whom the Stock Options or
SARs have been transferred by will or the laws of descent and distribution shall
have the privilege of exercising remaining Stock Options or SARs or parts
thereof, whether or not exercisable on the date of death of such Participant, at
any time prior to the expiration date of such Stock Options or SARs.



5.
Stock Options are not transferable other than by will or by the laws of descent
and distribution. For the purpose of exercising Stock Options or SARs after the
death of the Participant, the duly appointed executors and administrators of the
estate of the deceased Participant shall have the same rights with respect to
the Stock Options and SARs as legatees or distributees would have after
distribution to them from the Participant's estate, subject in all respects to
Article J hereof.



6.
If a Participant ceases to be a Director while holding unexercised Stock Options
or SARs, such Stock Options or SARs are then void, except in the case of (i)
death, in which case such Stock Options or SARS may be transferred in accordance
with this Article F and Article J hereof, (ii) disability, (iii) retirement at
the end of a term, (iv) retirement after attaining the age of sixty nine (69),
(v) resignation from the Board following a Participant's retirement from a
principal employer in good standing under the terms of that employer's
retirement plan, or (vi) resignation from the Board for reasons of antitrust
laws or the Company's conflict of interest, corporate governance or continued
service policies. In cases covered by (ii), (iii), (iv), (v) and (vi)





--------------------------------------------------------------------------------




above, the Participant shall be immediately vested in his or her Stock Options
or SARs subject to all other terms of such Stock Options or SARs.


7.
Upon the exercise of a Stock Option, payment in full of the exercise price shall
be made by the Participant. The exercise price may be paid for by the
Participant either in cash, shares of Common Stock to be valued at their fair
market value on the date of exercise, or a combination thereof.



ARTICLE G -- Adjustments.


In the event of any future reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, share
exchange, reclassification, distribution, spin-off or other change affecting the
corporate structure, capitalization or Common Stock of the Company occuring
after the date of approval of the Plan by the Company's shareholders, (i) the
amount of shares authorized to be issued under the Plan, (ii) the number of
shares covered by outstanding Stock Options, SARs, Restricted Shares or RSUs,
and (iii) the exercise price of stock options or the grant price of SARs shall
be adjusted appropriately and equitably to prevent dilution or enlargement of
rights under the Plan. Following any such change, the term "Common Stock" shall
be deemed to refer to such class of shares or other securities as may be
applicable.


ARTICLE H -Grant of Common Stock, Restricted Shares or RSUs.


1.
The Committee may grant Common Stock, Restricted Shares, or RSUs to Participants
under the Plan subject to such conditions or restrictions, if any, as the
Committee may determine.



2.
The shares granted under this Article H shall be valued at the closing price for
Common Stock on the New York Stock Exchange on the day of the grant to a
Participant. All shares granted shall be full shares, rounded up to the nearest
whole share.



ARTICLE I -- Additional Provisions.


1.
The Board may, at any time, repeal the Plan or may amend it except that no such
amendment may amend this paragraph, increase the total aggregate number of
shares subject to the Plan, alter the persons eligible to receive shares under
the Plan. Participants and the Company shall be bound by any such amendments as
of their effective dates, but if any outstanding grants are materially affected
adversely, notice thereof shall be given to Participants holding such grants and
such amendments shall not be applicable without such Participant's written
consent. If the Plan is repealed in its entirety, all theretofore granted shares
subject to conditions or restrictions granted pursuant to the Plan shall
continue to be subject to such conditions or restrictions. Notwithstanding this
or any other provision of this Plan, Stock Options and SARs may not be re-priced
or re-valued except in accordance with Article G hereof.



2.
Notwithstanding anything to the contrary in this Plan, Stock Options and SARs
granted hereunder shall vest immediately, and any conditions or restrictions on
Common Stock, Restricted Stock or RSUs shall lapse, upon a “Change in Control.”
A “Change in Control” shall mean the occurrence of any of the following:



(a)
An acquisition (other than directly from the Company) of any voting securities
of the Company (the "Voting Securities") by any "Person" (as the term person is
used for purposes of Section 13(d) or 14(d) of the 1934 Act), immediately after
which such Person has "Beneficial Ownership" (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of the then
outstanding shares or the combined voting power of the Company's then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred pursuant to this Section 2(a), shares or Voting
Securities which are acquired in a "Non-Control Acquisition" (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. A "Non-Control Acquisition" shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this





--------------------------------------------------------------------------------




definition, a "Related Entity"), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a "Non-Control Transaction" (as hereinafter
defined);
(b)
The individuals who, as of July 10, 2001 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least half of the
members of the Board; or, following a Merger (as hereinafter defined) which
results in a Parent Corporation (as hereinafter defined), the board of directors
of the ultimate Parent Corporation; provided, however, that if the election, or
nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

(c)
The consummation of:

(i)
A merger, consolidation or reorganization with or into the Company or in which
securities of the Company are issued (a “Merger”), unless such Merger is a
"Non-Control Transaction". A "Non-Control Transaction" shall mean a Merger
where:



(A)
the stockholders of the Company, immediately before such Merger own directly or
indirectly immediately following such Merger at least fifty percent (50%) of the
combined voting power of the outstanding voting securities of (x) the
corporation resulting from such Merger (the "Surviving Corporation") if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a "Parent Corporation"), or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation;



(B)
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such Merger constitute at least half of
the members of the board of directors of (x) the Surviving Corporation, if there
is no Parent Corporation, or (y) if there is one or more Parent Corporations,
the ultimate Parent Corporation; and

(C)
no Person other than (1) the Company, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such Merger was maintained by the Company or any Related Entity, or (4) any
Person who, immediately prior to such merger, consolidation or reorganization
had Beneficial Ownership of twenty percent (20%) or more of the then outstanding
Voting Securities or shares, has Beneficial Ownership of twenty percent (20%) or
more of the combined voting power of the outstanding voting securities or common
stock of (x) the Surviving Corporation if there is no Parent Corporation, or (y)
if there is one or more Parent Corporations, the ultimate Parent Corporation;



(ii)    A complete liquidation or dissolution of the Company; or


(iii)
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company's stockholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding shares or Voting
Securities as a result of the acquisition of shares or Voting Securities by the
Company which, by reducing the number of shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation




--------------------------------------------------------------------------------




of this sentence) as a result of the acquisition of shares or Voting Securities
by the Company, and after such share acquisition by the Company, the Subject
Person becomes the Beneficial Owner of any additional shares or Voting
Securities which increases the percentage of the then outstanding shares or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.


ARTICLE J --Consent.


Every Participant who receives a grant of Common Stock, Stock Options, SARs,
Restricted Shares or RSUs pursuant to the Plan shall be bound by the terms and
provisions of the Plan and of any grant agreement referable thereto, and the
acceptance of any grant of shares or RSUs pursuant to the Plan shall constitute
a binding agreement between the Participant and the Company and any successors
in interest to any of them. Every person who receives Stock Options or SARs, in
accordance with Article F hereof, that a Participant received pursuant to the
Plan shall, in addition to such terms and conditions as the Committee may
require upon such grant, be bound by the terms and provisions of the Plan and of
the grant of Stock Options or SARs referable thereto, and the acceptance of any
grant of shares or RSUs by such person shall constitute a binding agreement
between such person and the Company and any successors in interest to any of
them. The Plan shall be governed by and construed in accordance with the laws of
the State of Ohio, United States of America.


ARTICLE K -- Duration of Plan.


The Plan shall be effective as of January 1, 2004 and terminate on December 31,
2013 unless a different termination date is fixed by the shareholders or by
action of the Board but no such termination shall affect the prior rights under
the Plan of the Company or of anyone to whom Common Stock, Stock Options, SARs,
Restricted Shares or RSUs have been granted prior to such termination.






















2003 Plan.doc






--------------------------------------------------------------------------------






RELATED CORRESPONDENCE AND
TERMS AND CONDITIONS






--------------------------------------------------------------------------------




BOD




[INSERT DATE]


[INSERT NAME}
Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2003 Non-Employee Directors' Stock Plan,
and subject to the attached Statement of Terms and Conditions Form RSU.
Grant Date:                [INSERT DATE OF GRANT]
Forfeiture Date:            [INSERT DATE FORFEITURE ENDS]
Original Settlement Date:        [INSERT DATE RSUs BECOME SHARES]
Number of Restricted Stock Units:    [INSERT NUMBER GRANTED]
    
As you will see from the Statement of Terms and Conditions Form RSU, under
certain circumstances you may agree with The Procter & Gamble Company to delay
the settlement of your Restricted Stock Units beyond the Original Settlement
Date. You may want to consult your personal tax advisor before making a decision
about this matter.


THE PROCTER & GAMBLE COMPANY




[NAME]
For the Compensation Committee
    






--------------------------------------------------------------------------------






Form BOD


Effective 11/15/08
THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2003 NON-EMPLOYEE DIRECTORS' STOCK PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2003
Non-Employee Directors' Stock Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(c);


(b)    “Data” has the meaning described in Section 8;


(c)    “Dividend Equivalents” has the meaning described in Section 3;


(d)    “Forfeiture Date” is the date identified as such in your Award Letter;


(e)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(f)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(g)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(h)    “Post-Forfeiture Period” means the period from the Forfeiture Date until
the later of the Original Settlement Date or the Agreed Settlement Date;


(i)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(j)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date;


(k)
“Separation from Service” shall have the meaning provided under Section 409A of
the Code and regulations thereto.



2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary




--------------------------------------------------------------------------------




or involuntary on your part, will result in the immediate forfeiture to the
Company, and cancellation, of the Restricted Stock Unit (including all rights to
receive Dividend Equivalents).


(b)    During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your position as a Director of the Company for any reason, except due to
your: (i) disability; (ii) retirement after attaining the age of sixty-nine
(69); (iii) resignation following retirement from your principal employer in
good standing under the terms or your principal employer's retirement plan; or
(iv) resignation for reasons of antitrust laws or the Company's conflict of
interest, corporate governance or continued service policies. In the event of
your disability during the Forfeiture Period, unless otherwise agreed to in
writing by the Company, your Original Settlement Date shall automatically and
immediately become, without any further action by you or the Company, the date
of your disability. In the event of any of the other above exceptions occurring,
you will retain your Restricted Stock Units subject to the Plan and these Terms
and Conditions.


(c)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(d)    Upon your death or upon your disability that satisfies the definition of
“disability” under Internal Revenue Code Section 409A (“Section 409A”), at any
time while you hold Restricted Stock Units and/or Dividend Equivalents, your
Original Settlement Date (or Agreed Settlement Date, if applicable) will
automatically and immediately become, without any further action by you or the
Company, the date of your death or disability, as applicable.


(e)    Upon the occurrence of a Change in Control, the forfeiture Date (if any)
shall become the date the Change in Control occurred. If the Change in Control
occurrence meets the definitional requirements of a change in control as defined
under Section 409A, your Original Settlement Date (or Agreed Settlement Date, if
applicable) will become the date the change in control occurred, and the award
will be settled in accordance with the terms of the Plan. If the Change in
Control does not meet the Section 409A requirements, your Original Settlement
Date (or Agreed Settlement Date, if applicable) will not be changed.


(f)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(g)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.


3.    Dividend Equivalents.


As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date or the Agreed Settlement Date, whichever is
later, each time a cash dividend or other cash distribution is paid with respect
to Common Stock, you will receive additional Restricted Stock Units (“Dividend
Equivalents”). The number of such additional Restricted Stock Units will be
determined as follows: multiply the number of Restricted Stock Units currently
held by the per share amount of the cash dividend or other cash distribution on
the Common Stock, and then divide the result by the price of the Common Stock on
the date of the dividend or distribution. These Dividend Equivalent Restricted
Stock Units will be subject to the same terms and conditions as the original
Restricted Stock Units that gave rise to them,




--------------------------------------------------------------------------------




including forfeiture and settlement terms, except that if there is a fractional
number of Dividend Equivalent Restricted Stock Units on the date they are to be
settled, you will receive one share of Common Stock for the fractional Dividend
Equivalent Restricted Stock Units.


4.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


5.    Adjustments in Case of Stock Dividends, Stock Splits, Etc.


In the event of a future reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, share
exchange, reclassification, distribution, spin-off, or other change affecting
the corporate structure, capitalization or Common Stock, the number of
Restricted Stock Units you hold will be adjusted appropriately and equitably to
prevent dilution or enlargement of your rights.


6.    Tax Withholding.


To the extent Procter & Gamble is required to withhold federal, state, local or
foreign taxes in connection with your Restricted Stock Units or Dividend
Equivalents, the Committee may require you to make such arrangements as Procter
& Gamble may deem appropriate for the payment of such taxes required to be
withheld, including without limitation, relinquishment of some of the shares of
Common Stock that would otherwise be given to you. However, regardless of any
action taken by Procter & Gamble with respect to any income tax, social
insurance, payroll tax, or other tax, by accepting a Restricted Stock Unit or
Dividend Equivalent, you acknowledge that the ultimate liability for any such
tax owed by you is and remains your responsibility, and that Procter & Gamble
makes no representations about the tax treatment of your Restricted Stock Units
or Dividend Equivalents, and does not commit to structure any aspect of the
Restricted Stock Units or Dividend Equivalents to reduce or eliminate your tax
liability.


7.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


8.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing,




--------------------------------------------------------------------------------




administering and managing your participation in the Plan, including any
requisite transfer of such Data to any broker or other third party with whom you
may elect to deposit any shares of Common Stock in connection with the
settlement of your Restricted Stock Units. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


9.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary's Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


10.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.


11.    Governing Law.


The validity, interpretation, performance and enforcements of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction's conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


12.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan apply to you and your
Restricted Stock Units whether or not they have been called out in these Terms
and Conditions.


13.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






